RULEY, JUDGE:
On January 22, 1979, claimant was driving his automobile across the Patrick Street Bridge in Charleston when it struck a pothole in the right-hand lane. The right front tire and rim were damaged. Claimant seeks to recover the amount of damages from the respondent.
The State cannot, and does not, insure or guarantee the safety of motorists travelling on its highways. Adkins v. Sims, 130 W.Va. 645 (1947). It can only exercise reasonable care and diligence in maintaining its roads, within the limits imposed by a fixed budget. The respondent cannot be held liable for damages caused by collisions with potholes unless the claimant proves that respondent had actual or constructive notice of the existence of the danger posed by a particular pothole, and sufficient time in which to eliminate the danger. Davis v. Dept. of Highways, 12 Ct. Cl. 31 (1977). Claimant brought forth no such evidence in this case. Therefore, the claim must be denied.
Claim disallowed.